Citation Nr: 1549801	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is unable to engage in substantially gainful employment due to his service-connected disabilities, primarily PTSD.  The Board finds that additional development of the evidence is needed before a decision can be rendered.

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

Service connection is in effect for PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, assigned a noncompensable rating.  The Veteran's combined disability rating, effective August 17, 2011, is 70 percent.  Thus, he meets the criteria for a TDIU rating on a schedular basis.

The Board recognizes that the ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Likewise, the Board notes that it is within its discretion to determine the need for a medical or social and industrial examination/opinion when dealing with the combined effects of multiple service-connected conditions.  See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.").  

Here, the evidence of record reflects that the Veteran last worked in 2009, at which time he lost his job due to a mass lay-off, and he states that he was unable to find another job, and so elected to retire.  His occupational history includes work in a factory; as a local truck driver for 10 years; and as a casino security guard for 7 years.  His education included 1-2 years of college.  

In his TDIU claim, he stated that he did not lose his last job due to disability, and that he was awarded Social Security Administration (SSA) benefits on the basis of attained age, and not disability.  The only medical evidence expressly stating that the Veteran is unemployable consists of a letter dated in September 2013, J. Scowley, M.D., who wrote that the Veteran was a long-standing patient of his who had "obvious" signs of PTSD.  He said the Veteran was very histrionic, extremely verbose, and unable to carry on a logical conversation and maintain on task with regards to any type of thought process, and also suffered from hypertension and depression.  The doctor therefore felt that the Veteran should be considered totally and unemployable and 100 percent disabled according to VA standards.  

However, Dr Scowley is the Veteran's primary care provider, and not a psychiatrist or psychologist.  His actual records of treatment of the Veteran, dated from February 2007 to May 2013, rarely mention any psychiatric symptoms, and do not report any of the symptoms identified in his letter.  Moreover, it is not clear from the letter whether non-service-connected hypertension was included within the disabilities the doctor felt contributed to unemployability.  In addition, symptomatology identified, such as inability to carry on a logical conversation and stay on task with regards to any type of thought process, was not demonstrated in the VA examination several months earlier.

Additionally, on a VA audio examination in July 2010, the Veteran was diagnosed as having bilateral hearing loss and tinnitus.  The examiner stated that the disabilities had a "significant effect" on occupation, but no specific effects were described anywhere in the examination report.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a) , 3.326, 3.327, 4.16(a).  Consequently, the Board finds that an examination is warranted before the VA can adequately determine whether the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize the release of all records of treatment for mental health conditions and/or hearing conditions, dated from June 2013 to the present, or to submit such records himself.  Obtain any records adequately identified.

2.  Obtain all VA treatment records, in particular, audiology and/or mental health/psychiatry records, dated from January 2012 to the present, and associate the records with the Veteran's electronic claims file.

3.  Then, schedule the Veteran for an appropriate VA examination (or examinations) to ascertain the manifestations and severity of the Veteran's service-connected disabilities, specifically, PTSD, bilateral hearing loss, and tinnitus.  The (or each) examiner is asked to provide an opinion regarding the functional impairments/deficiencies caused exclusively by the Veterans service-connected disabilities, as they relate to obtaining and maintaining gainful employment.  The potential effects of age and non-service-connected disabilities on the Veteran's employability must be disregarded by the examiner.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions expressed must be provided.   

4.  Thereafter, readjudicate the claim of entitlement to a TDIU rating, in light of all evidence of record.  If the claim remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and give them an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

